              Case 1:19-cv-07738-GBD Document 1 Filed 08/19/19 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------
SHIVA STEIN,                                               :
                                                           :
                  Plaintiff,                               :   Case No. ______________
                                                           :
v.                                                         :
                                                           :   COMPLAINT FOR VIOLATIONS OF
TOWER INTERNATIONAL, INC., THOMAS                          :   SECTIONS 14(e), 14(d) AND 20(a) OF
K. BROWN, JAMES CHAPMAN, ALISON                            :   THE SECURITIES EXCHANGE ACT
DAVIS-BLAKE, FRANK E. ENGLISH, JR.,                        :   OF 1934
JAMES C. GOUIN, DEV KAPADIA, MARK                          :
MALCOLM, TIGER MERGER SUB, INC.,                           :   JURY TRIAL DEMANDED
and AUTOKINITON US HOLDINGS, INC.,                         :
                                                           :
                  Defendants.                              :
--------------------------------------------------------   :
                                                           :

         Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

         1.       This is an action brought by Plaintiff against Tower International, Inc. (“Tower or

the “Company”) and the members Tower board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of

Sections 14(e), 14(d), and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in

connection with the proposed acquisition of Tower by Autokiniton US Holdings, Inc. and its

affiliate (“Autokiniton”).

         2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Solicitation Statement on Schedule 14D-9 (the

“Solicitation Statement”) to be filed on August 15, 2019 with the United States Securities and
            Case 1:19-cv-07738-GBD Document 1 Filed 08/19/19 Page 2 of 16



Exchange Commission (“SEC”) and disseminated to Company stockholders. The Solicitation

Statement recommends that Company stockholders tender their shares in support of a proposed

transaction whereby Sausalito Acquisition Corp., a wholly-owned subsidiary of Autokiniton will

merge with and into Tower (the “Proposed Transaction”). Pursuant to the terms of the definitive

agreement and plan of merger the companies entered into (the “Merger Agreement”), each

Tower common share issued and outstanding will be converted into the right to receive $31.00

per share in cash (the “Merger Consideration”).

       3.       Defendants have now asked Tower’s stockholders to support the Proposed

Transaction based upon the materially incomplete and misleading representations and

information contained in the Solicitation Statement, in violation of Sections 14(e), 14(d), and

20(a) of the Exchange Act.        Specifically, the Solicitation Statement contains materially

incomplete and misleading information concerning, among other things, (i) Tower’s financial

projections relied upon by the Company’s financial advisors, J.P. Morgan Securities LLC (“J.P.

Morgan”) and Houlihan Lokey Capital, Inc. (“Houlihan Lokey”) in their financial analyses; (ii)

the data and inputs underlying the financial valuation analyses that support the fairness opinions

provided by J.P. Morgan and Houlihan Lokey; and (iii) the sales process. The failure to

adequately disclose such material information constitutes a violation of Sections 14(e), 14(d),

and 20(a) of the Exchange Act as Tower stockholders need such information in order to tender

their shares in support of the Proposed Transaction.

       4.       It is imperative that the material information that has been omitted from the

Solicitation Statement is disclosed to the Company’s stockholders prior to the expiration of the

tender offer.




                                                  2
             Case 1:19-cv-07738-GBD Document 1 Filed 08/19/19 Page 3 of 16



        5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Tower’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(e), 14(d), and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because each is an

individual who is either present in this District for jurisdictional purposes or has sufficient

minimum contacts with this District as to render the exercise of jurisdiction over defendant by

this Court permissible under traditional notions of fair play and substantial justice. Autokiniton is

headquartered in New York City.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because Autokiniton is headquartered in this District.

                                            PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of Tower common stock

and has held such stock since prior to the wrongs complained of herein.

        10.      Individual Defendant Thomas K. Brown has been the Chairman of the Board

since 2017 and has served as a member of the Board since 2014.

        11.      Individual Defendant James Chapman has served as a member of the Board since

2010.




                                                 3
         Case 1:19-cv-07738-GBD Document 1 Filed 08/19/19 Page 4 of 16



        12.   Individual Defendant Alison Davis-Blake has served as a member of the Board

since 2014.

        13.   Individual Defendant Frank E. English, Jr. has served as a member of the Board

since 2010.

        14.   Individual Defendant James C. Gouin has been the Company’s Chief Executive

Officer (“CEO”) and a member of the Board since January 2, 2017.

        15.   Individual Defendant Dev Kapadia has served as a member of the Board since

2007.

        16.   Individual Defendant Mark Malcolm has served as a member of the Board since

2007, and was previously the Company’s President and CEO from August 1, 2007 through

August 31, 2016, and CEO from September 1, 2016 through December 31, 2016, when he was

succeeded by defendant Gouin.

        17.   Defendant Tower is incorporated in Delaware and maintains its principal offices

at 17672 Laurel Park Drive North, Suite 400E Livonia, Michigan 48152. The Company’s

common stock trades on the New York Stock Exchange under the symbol “TOWR.”

        18.   Defendant Tiger Merger Sub, Inc. is a Delaware corporation and a wholly owned

subsidiary of Autokiniton US Holdings.

        19.   Defendant Autokiniton is a Delaware corporation created by KPS Capital Partners

to pursue investments in the global automotive supply industry. Autokiniton maintains its

principle offices at 485 Lexington Avenue, New York, New York 10017.

        20.   The defendants identified in paragraphs 10-16 are collectively referred to as the

“Individual Defendants” or the “Board.”




                                              4
         Case 1:19-cv-07738-GBD Document 1 Filed 08/19/19 Page 5 of 16



       21.      The defendants identified in paragraphs 10-19 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       22.      Tower manufactures and sells engineered automotive structural metal components

and assemblies primarily for original equipment manufacturers. It operates in two segments,

North America and Brazil. The company provides body structures and assemblies, including

structural metal components, which comprise body pillars, roof rails, and side sills; and Class A

surfaces and assemblies that consist of body sides, hoods, doors, fenders, and pickup truck

boxes. It also offers lower vehicle frames and structures, such as pickup truck and sport utility

vehicle (SUV) full frames, automotive engine and rear suspension cradles, floor pan

components, and cross members. In addition, the company offers complex body-in-white

assemblies comprising various components and sub-assemblies. Its products have applications in

small and large cars, crossovers, pickups, and SUVs. The company was formerly known as

Tower Automotive, LLC and changed its name to Tower International, Inc. in October 2010.

Tower International, Inc. was founded in 1993 and is headquartered in Livonia, Michigan..

       23.      On July 12, 2019, the Company and Autokiniton jointly announced the Proposed

Transaction:

                NEW BOSTON, Mich. and LIVONIA, Mich., July 12, 2019
                /PRNewswire/ -- Autokiniton Global Group (“AGG”), a leading
                North American supplier of metal-formed components and
                complex assemblies to the automotive industry, and Tower
                International, Inc. (NYSE: TOWR), a leading manufacturer of
                engineered automotive structural metal components and
                assemblies, today announced they have entered into a definitive
                agreement for AGG to acquire Tower for $31 per share in cash.
                AGG is a portfolio company of KPS Capital Partners (“KPS”), a
                leading global private equity firm with over $5.0 billion of assets
                under management.


                                                5
Case 1:19-cv-07738-GBD Document 1 Filed 08/19/19 Page 6 of 16




    The all-cash transaction represents a 70% premium to Tower's
    closing stock price on July 11, 2019. Including Tower's debt and
    pension related liabilities, the total value of the transaction is
    approximately $900 million.

                                    ***
    The transaction is anticipated to close in September or October of
    2019.

    Terms of the Transaction

    Under the terms of the definitive merger agreement, AGG will
    commence a tender offer no sooner than August 14, 2019 and no
    later than August 19, 2019 to acquire all of the outstanding shares
    of common stock of Tower for $31.00 per share in cash. The
    tender offer will be subject to customary closing conditions,
    including the tender of at least a majority of the outstanding shares
    of Tower common stock and the expiration or early termination of
    the applicable waiting period under the Hart-Scott-Rodino
    Antitrust Improvements Act of 1976. Following the closing of the
    tender offer, a wholly-owned subsidiary of AGG will merge with
    and into Tower (the “Merger”), with each share of Tower common
    stock that has not been tendered being converted into the right to
    receive the same $31.00 per share in cash offered in the tender
    offer.

    The definitive agreement includes a 35 day “go-shop” period,
    which permits Tower's Board and financial advisor to actively
    initiate, solicit and consider alternative acquisition proposals.
    Tower will have the right to terminate the merger agreement to
    accept a superior proposal subject to the terms and conditions of
    the merger agreement. There can be no assurance that this 35 day
    “go-shop” will result in a superior proposal, and Tower does not
    intend to disclose developments with respect to the solicitation
    process unless and until the Board makes a determination requiring
    further disclosure.

    Tower will file its quarterly report on Form 10-Q reporting its
    second quarter financial results but does not intend to host a
    quarterly earnings call. Additionally, Tower has agreed to forego
    paying dividends through the consummation of the transaction.

    J.P. Morgan Securities LLC is serving as exclusive financial
    advisor for Tower and rendered a fairness opinion. Houlihan
    Lokey Capital, Inc. provided an additional fairness opinion for



                                     6
Case 1:19-cv-07738-GBD Document 1 Filed 08/19/19 Page 7 of 16



    Tower. Lowenstein Sandler LLP is serving as the legal advisor to
    Tower. Goldman Sachs & Co. and Bank of America Merrill
    Lynch, are serving as the financial advisors for AGG and Paul,
    Weiss, Rifkind, Wharton & Garrison LLP is serving as the legal
    advisor to AGG.

    Financial Impact to Autokiniton of the Proposed Tower
    Acquisition

    FY20 Revenue: The transaction is expected to increase
    Autokiniton's FY20 total revenue by approximately $350 million
    to $400 million. This estimate reflects a fair value adjustment to
    reduce unearned revenue and unbilled unearned revenue by
    approximately 30%, adjustments related to the combined customer
    base, and inter-company revenue elimination, as required by U.S.
    GAAP. FY20 Revenue is now expected to be $16.45 billion to
    $16.65 billion, an increase of 24% to 25% year-over-year.

    FY20 non-GAAP operating margin: The transaction is expected to
    decrease Autokiniton's FY20 non-GAAP operating margin by
    approximately (75) basis points year-over-year.

    FY20 non-GAAP EPS: As discussed further below, guidance
    updates for GAAP EPS for all periods discussed are not currently
    available and Autokiniton expects to provide the applicable
    updates when the transaction has closed and the purchase
    accounting has been completed. The acquisition is expected to
    decrease FY20 non-GAAP diluted EPS by approximately ($0.37)
    to ($0.39). FY20 Non-GAAP EPS is now expected to be $2.51 to
    $2.53. This estimate assumes fully diluted share count of
    approximately 900 million, and a non-GAAP tax rate of 22.5%.

    FY20 Operating Cash Flow: Operating Cash Flow is now expected
    to be in the range of 21% to 22% year-over-year.

    These estimates assume a close date on or about October 1, 2019,
    and certain assumptions related to non-GAAP tax rates. Actual
    results could differ materially based on the actual transaction close
    date. Autokiniton is not currently able to prepare an accurate
    forecast for the full year impact of the acquisition on GAAP EPS
    and will not be able to do so until the purchase accounting is
    concluded after the transaction closes. The impact on GAAP EPS
    is expected to be more significant than for non-GAAP EPS due to
    the additional stock-based compensation charges and the impact of
    other various non-cash items, including amortization of
    acquisition-related intangibles and income tax adjustments.



                                     7
         Case 1:19-cv-07738-GBD Document 1 Filed 08/19/19 Page 8 of 16




               Non-GAAP Financial Measures: This press release includes
               information about non-GAAP operating margin, non-GAAP EPS
               and non-GAAP tax rates (collectively the “non-GAAP financial
               measures”). The primary purpose of using non-GAAP financial
               measures is to provide supplemental information that may prove
               useful to investors who wish to consider the impact of certain non-
               cash or non-recurring items on the company's operating
               performance and to enable investors to evaluate the company's
               results in the same way management does. Non-GAAP operating
               margin and non-GAAP EPS estimates exclude the impact of the
               following non-cash items: stock-based compensation, amortization
               of acquisition-related intangibles, as well as income tax
               adjustments. The non-GAAP tax rate estimate excludes the tax
               adjustments and tax consequences associated with the above
               excluded non-cash expense items. The method used to produce
               non-GAAP financial measures is not computed according to U.S.
               generally accepted accounting principles and may differ from the
               methods used by other companies. Non-GAAP financial measures
               are not meant to be considered in isolation or as a substitute for
               comparable GAAP measures and should be read only in
               conjunction with the company's consolidated financial statements
               prepared in accordance with GAAP.

               Advisors

               Bank of America Merrill Lynch is serving as exclusive financial
               advisor to Autokiniton and Wachtell, Lipton, Rosen & Katz and
               Morrison & Foerster LLP are serving as legal counsel. J.P. Morgan
               & Co. LLC is serving as exclusive financial advisor to Tower and
               Cooley LLP is serving as legal counsel.

       24.     It is therefore imperative that Tower’s stockholders are provided with the material

information that has been omitted from the Solicitation Statement, so that they can meaningfully

assess whether or not the Proposed Transaction is in their best interests.

B.     The Materially Incomplete and Misleading Solicitation Statement

       25.     On August 15, 2019, Tower filed the Solicitation Statement with the SEC in

connection with the Proposed Transaction. The Solicitation Statement was furnished to the

Company’s stockholders and solicits the stockholders to tender their shares in support of the

Proposed Transaction.     The Individual Defendants were obligated to carefully review the


                                                 8
          Case 1:19-cv-07738-GBD Document 1 Filed 08/19/19 Page 9 of 16



Solicitation Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Solicitation Statement misrepresents and/or omits material information that is

necessary for the Company’s stockholders to make an informed decision concerning whether to

tender their shares, in violation of Sections 14(e), 14(d), and 20(a) of the Exchange Act.

         26.   The Solicitation Statement omits material information regarding the Company’s

financial projections and the valuation analyses performed by J.P. Morgan, the disclosure of

which is material because it provides stockholders with a basis to project the future financial

performance of the target company, and allows stockholders to better understand the analyses

performed by the financial advisor in support of its fairness opinion of the transaction.

         27.   For the Initial Company Projections and the Updated Company Projections (the

“Projections”) prepared by Company management for Tower, the Solicitation Statement

provides values for non-GAAP (Generally Accepted Accounting Principles) financial metrics

such as (1) Adjusted EBITDA and (2) Adjusted EBIT, but fails to disclose: (i) the line items used

to calculate the non-GAAP measures, or (ii) a reconciliation of these non-GAAP metrics to their

most comparable GAAP measures, in direct violation of Regulation G. Solicitation Statement

32-33.

         28.   With respect to J.P. Morgan’s Discounted Cash Flow Analysis, the Solicitation

Statement fails to disclose: (i) the projected terminal values for the companies; (ii) the

companies’ unlevered free cash flows, including the line items used to calculate them; (iii) the

basis for applying a terminal growth rate ranging from 1.5% to 2.5% to the unlevered free cash

flows of the Company during the final year of the Updated Company Projections; (iv) the basis




                                                 9
           Case 1:19-cv-07738-GBD Document 1 Filed 08/19/19 Page 10 of 16



for applying the range of discount rates from 10.25% to 11.25%; (v) the net debt of the Company

as of March 31, 2019. Solicitation Statement at 44.

          29.   With respect to Houlihan Lokey’s Discounted Cash Flow Analysis, the

Solicitation Statement fails to disclose: (i) the projected terminal values for the companies; (ii)

the basis for applying perpetual growth rates ranging from 1.5% to 2.5% and discount rates

ranging from 10.0% to 12.0%.

          30.   In regards to the Background of the Offer and the Merger, the Solicitation

Statement also omits material information regarding the confidentiality agreement signed with

Company, i.e., whether the agreement contained a “don’t-ask-don’t-waive” provision.

          31.   In sum, the omission of the above-referenced information renders statements in

the Solicitation Statement materially incomplete and misleading in contravention of the

Exchange Act. Absent disclosure of the foregoing material information prior to the expiration of

the Tender Offer, Plaintiff will be unable to make a fully-informed decision regarding whether to

tender their shares, and they are thus threatened with irreparable harm, warranting the injunctive

relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                        On Behalf of Plaintiff Against All Defendants for
                         Violations of Section 14(e) of the Exchange Act

          32.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          33.   Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order




                                                 10
         Case 1:19-cv-07738-GBD Document 1 Filed 08/19/19 Page 11 of 16



to make the statements made, in the light of the circumstances under which they are made, not

misleading . . .” 15 U.S.C. § 78n(e).

       34.     Defendants violated Section 14(e) of the Exchange Act by issuing the Solicitation

Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in the light of the circumstances under

which they are made, not misleading, in conjunction with the Tender Offer. Defendants knew or

recklessly disregarded that the Solicitation Statement failed to disclose material facts necessary

in order to make the statements made, in light of the circumstances under which they were made,

not misleading.

       35.     The Solicitation Statement was prepared, reviewed and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information about

the consideration offered to stockholders via the Tender Offer, the intrinsic value of the

Company, the Company’s financial projections, and the financial advisor’s valuation analyses

and resultant fairness opinion.

       36.     In so doing, Defendants made untrue statements of material fact and omitted

material information necessary to make the statements that were made not misleading in

violation of Section 14(e) of the Exchange Act. By virtue of their positions within the Company

and/or roles in the process and in the preparation of the Solicitation Statement, Defendants were

aware of this information and their obligation to disclose this information in the Solicitation

Statement.

       37.     The omissions and misleading statements in the Solicitation Statement are

material in that a reasonable stockholder would consider them important in deciding whether to

tender their shares or seek appraisal. In addition, a reasonable investor would view the




                                               11
           Case 1:19-cv-07738-GBD Document 1 Filed 08/19/19 Page 12 of 16



information identified above which has been omitted from the Solicitation Statement as altering

the “total mix” of information made available to stockholders.

          38.   Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein

to be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.

          39.   The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff, and Plaintiff will be deprived of her entitlement to make a fully informed decision if

such misrepresentations and omissions are not corrected prior to the expiration of the Tender

Offer.

                                            COUNT II
                      Violations of Section 14(d)(4) of the Exchange Act and
                              Rule 14d-9 Promulgated Thereunder
                                     (Against All Defendants)

          40.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth

herein.

          41.   Defendants have caused the Solicitation Statement to be issued with the intention

of soliciting stockholder support of the Tender Offer.

          42.   Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated

thereunder require full and complete disclosure in connection with tender offers.

          43.   The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits material facts, including those set forth above, which render the Solicitation Statement

false and/or misleading.



                                                 12
           Case 1:19-cv-07738-GBD Document 1 Filed 08/19/19 Page 13 of 16



          44.   Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein

to be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.

          45.   The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff and Plaintiff will be deprived of her entitlement to make a fully informed decision if

such misrepresentations and omissions are not corrected prior to the expiration of the Tender

Offer.

                                            COUNT III

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          46.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          47.   The Individual Defendants acted as controlling persons of Tower within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Tower, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Solicitation

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Tower, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.




                                                 13
         Case 1:19-cv-07738-GBD Document 1 Filed 08/19/19 Page 14 of 16



       48.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       49.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Tower, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Solicitation Statement

at issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction.   The Individual Defendants were thus directly involved in the making of the

Solicitation Statement.

       50.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Solicitation Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       51.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       52.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(d) and (e), by their

acts and omissions as alleged herein. By virtue of their positions as controlling persons, these




                                                 14
           Case 1:19-cv-07738-GBD Document 1 Filed 08/19/19 Page 15 of 16



defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          53.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the

Defendants jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Solicitation Statement;

          A.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          B.     Directing the Defendants to account to Plaintiff for all damages suffered as a

result of their wrongdoing;

          C.     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and

          D.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

Dated: August 19, 2019




                                                 15
Case 1:19-cv-07738-GBD Document 1 Filed 08/19/19 Page 16 of 16



                               WOLF HALDENSTEIN ADLER
                               FREEMAN & HERZ LLP

                          By: /s/ Gloria Kui Melwani
                              Gloria Kui Melwani (GM5661)
                              270 Madison Avenue
                              New York, NY 10016
                              Telephone: (212) 545-4600
                              Facsimile: (212) 686-0114
                              Email: melwani@whafh.com

                               Attorneys for Plaintiff




                              16
